DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-8 are pending and presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (“Vapor−Liquid Sol−Gel Approach to Fabricating Highly Durable and Robust Superhydrophobic Polydimethylsiloxane@Silica Surface on Polyester Textile for Oil−Water Separation”).

	Regarding claims 1-4 and 6-8, Su teaches a process for preparing a superhydrophobic fabric (abstract) comprising: soaking a polyester fabric in a mixed solution of tetraethoxysilane and 400 molecular weight hydroxy-terminated polydimethylsiloxane (Figure 1 and page 28091) with a ratio of tetraethoxysilane:polydimethylsiloxane of 2:1, 3:1, 4:1 and 5:1 (page 28091); taking the fabric out and placing it in a closed container filled with 20% hydrochloric acid solution where the fabric is placed above the liquid level of the hydrochloric acid solution (Figure 1 and page 28091); and reacting for 1 hour at 30, 45 or 60 °C (page 28091). Su additionally teaches the fabric prepared from this process (page 28091) which has a contact angle of 160° (page 28091 and Figures 2c and 2e) which is virtually unchanged after 168 hours in organic solvent soaking, 112 washes or 600 wears for testing (page 28095-28096). Su teaches all the critical limitations of claims 1-4 and 6-8; therefore, Su anticipates claims 1-4 and 6-8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Peng et al. (“Constructing a Superhydrophobic Surface on Polydimethylsiloxane via Spin Coating and Vapor−Liquid Sol−Gel Process”).

	Regarding claim 5, Su teaches all the limitations of claim 1, but fails to explicitly teach that the reacting is carried out by placing the closed container in an oven at a controlled temperature. However, Peng teaches teaches a similar reaction process comprising coating a substrate with tetraethoxysilane and hydroxy-terminated polydimethylsiloxane followed by placing in a closed container above the liquid level of a solution of hydrochloric acid and then reacting at 65 °C for 15 minutes in an oven (Figure 1 and Experimental Procedures, page 5168). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Su’s process by performing the reacting in an oven at the controlled temperature. One would have been motivated to make this modification as the use of an oven would allow for careful control over the reaction temperature thus providing optimal reaction conditions to provide the best final product.

3.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Xue et al. (“Robust, Self-Healing Superhydrophobic Fabrics Prepared by One-Step Coating of PDMS and Octadecylamine”).

I.	Regarding claims 1 and 3-6, Peng teaches a process for preparing a superhydrophobic product (abstract) comprising: contacting a substrate with a mixed solution of tetraethoxysilane and hydroxy-terminated polydimethylsiloxane at a ratio of tetraethoxysilane to polydimethylsiloxane 5:1 (Experimental Procedure, page 5168); placing the substrate in a closed container with 10% hydrochloric acid solution above the solution level and reacting for 15 minutes in an oven at 65 °C to obtain a durable superhydrophobic product (Figure 1 and Experimental Procedure, page 5168). Peng fails to teach the substrate being a fabric, application of the tetraethoxysilane/polydimethylsiloxane mixture by soaking and then removal or the specific temperature of 30-60 °C and reaction time of 30-120 minutes.
	First, Xue teaches that it is desirable to provide durable superhydrophobic fabrics (abstract) based on polyester treated with polydimethylsiloxane by dip coating/soaking and then removal of the fabric (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a polyester fabric for Peng’s substrate and to apply the mixed solution of tetraethoxysilane and polydimethylsiloxane by dip coating/soaking. One would have been motivated to make this modification to allow for formation of Peng’s superhydrophobic coatings to be applied to form superhydrophobic fabrics. Furthermore, the use of dip coating as disclosed by Xue would allow for better penetration of the solution into the interstices of the fabric.
	Second, Peng fails to teach the specific temperature and time reaction conditions. However, the time and temperature will dictate the degree of curing and the final properties of the resultant product and will need to be adjusted based on the specific substrate used and type of polydimethysiloxane used. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

II.	Regarding claim 2, Peng in view of Xue teach all the limitations of claim 1, but fail to teach the specific molecular weight of the polydimethylsiloxane. However, adjusting the molecular weight of the polydimethylsiloxane will alter the viscosity of the mixed solution as well as altering the ability of the resultant mixed solution to penetrate and coat the fabric. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges to optimize the coating process through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

III.	Regarding claims 7 and 8, Peng in view of Xue make obvious a polyester fabric treated by the claimed process (see above). Furthermore, given Peng in view of Xue teach an identical process that will provide an identically treated fabric to that claimed, the Examiner maintains that the resultant properties in respect to contact angle, and durability with organic solvent soaking, washes and wears would be inherent. 

Conclusion
	Claims 1-8 are pending.
	Claims 1-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
June 14, 2022Primary Examiner, Art Unit 1717